Title: To James Madison from Benjamin Johnson, 12 January 1789
From: Johnson, Benjamin
To: Madison, James


Sir,
12th. Jany. 1789
On my way to Fredbg. on Friday, I Called on Mr. Leeland, who was from home, attending Meetings which he had apptd. for Friday, Saturday, & Sunday; his Circuit was throug[h] Culpr. His wife informed me he did not see Mr. Waller when in Spotsylvania; Several Gentlemen in Town informed me of a political Meeting of the Baptist Ministers of this district, appointed to be held in Louisa, but could not inform me of the particular time, or place; but refered me to Majr. Williss, who they said Could give me the fullest information on the Subject; I waited on Majr. Williss, who gave me a very equivocal Answer, tho informed me that Mr. Monroe intended to Set out on yesterday morning for Louisa; I was informed by Mr. Patton that Mr. Monroe would most undoubtedly attend the Said Meeting; and from Majr. Willisses information I expect he intended being at Louisa Court; the prevailing Opinion in Fredbg. I think Seems to be, that the County will be nearly eaqually divided. I wrote a few lines and left at Mr. Leelands as I came up, requesting the favr. of him to notify you of the time & place of the Meeting in Louisa, by a Special messenger at my expence, if no favourable opportunity Should offer. I waited on Mr. Maury who informed me he had sent a packet of Letters for you by Mr. Jos. Smith a few days ago. I was after that in the post office when the mail was opened, where I Recd. a Letter for you, which the boy will deliver you. I am Sir yr. Humble Servt.
Benjamin Johnson
NB. Mr. Gilcress of port royal, is elected Elector for that district.

B J.
